DETAILED ACTION
1.	 Claims 1-4, 6-8 and 10-20 (now renumbered 1-18) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Roger Chen (Reg. No. 67,314) on7/29/2021. 

5.	The application has been amended as follows:
i.	In claim 1, on line 8 after “view” please delete [.] and please insert --, wherein a distance between the first biometric sensor and the second biometric sensor along a direction is less than or equal to W/5 and greater than or equal to 3 mm, wherein W is a length of the foldable display device along the direction when the foldable display device is unfolded, and wherein the direction is perpendicular to a folding axis of the foldable display device. --

ii. Please delete claim 9.

iii.	In claim 19, on line 11 after “sensor” please insert -- wherein a distance between the first biometric sensor and the second biometric sensor along a direction is less than or equal to W/5 

iv.	In claim 20, on line 7 after “sensor” please insert -- wherein a distance between the first biometric sensor and the second biometric sensor along a direction is less than or equal to W/5 and greater than or equal to 3 mm, wherein W is a length of the foldable display device along the direction when the foldable display device is unfolded, and wherein the direction is perpendicular to a folding axis of the foldable display device;-- 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 19 and 20 as a whole, closest art of record failed to teach or suggest among other thing:
“wherein the signal line crosses a region without the first biometric sensor and the second biometric sensor in a top view; wherein a distance between the first biometric sensor and the second biometric sensor along a direction is less than or equal to W/5 and greater than or equal to 3 mm, wherein W is a length of the foldable display device along the direction when the foldable display device is unfolded, and wherein the direction is perpendicular to a folding axis of the foldable display device.”

7.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

8	Below is reference that teaches some limitations of the claim 1, 19 and 20, but lacks the teaching of the limitations mentioned above? 
Method and device for lighting screen and terminal”, Chinese Patent Publication No: CN107765835A, published on March 6, 2018, to YANG SONG et al., disclosed: 
 A foldable display device having a first display region, a second display region (Abstract, Fig.5, a folding display screen, and the folding display screen includes two foldable screen areas), and a foldable region connecting the first display region and the second display region (Fig.5, page 5 lines 5-8, as shown in FIG. 5, the terminal 100 includes a first housing 41, a second housing 42, and a connecting assembly 43 connected between the first housing 41 and the second housing 42. The first housing 41 and the second housing. The body 42 is flipped and folded through the connecting assembly 43.), the foldable display device comprising:
a first biometric sensor disposed in the first display region; and a second biometric sensor disposed in the second display region (Fig.5, page 5 lines 10-18, page 9 lines 15-27, 
a fingerprint recognition module is provided in the folding display screen of the terminal, and step 602 includes the following sub-steps: Obtain the fingerprint information collected by the fingerprint recognition module on the two screen areas. The determining module 1102 is used to: acquiring fingerprint information collected by the fingerprint identification module on the two screen areas; Determine that the fingerprint information collected in the two screen areas is the screen area of thumb), and a signal line electrically connecting the first biometric sensor and the second biometric sensor (page 3 lines 22-28, [0035], and Fig.2 0131, 132, Fig.11,  the processor 110 uses various interfaces and lines to connect various parts of the entire terminal 100, wherein the terminal 100 in this application a touch screen 130 that has the two display screens, wherein The entire terminal 100 includes a touch screen 130 with two screen areas 131 and 132, wherein fingerprints data are collected in the two touch screen areas (Fig.2). Thus, it must be a line that connect the two screens 131 and 132 and processor 110).

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699